Citation Nr: 0029995	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision from 
the Department of Veterans Appeals (VA) Regional Office (RO) 
in Houston, Texas.


FINDING OF FACT

There is no competent medical evidence showing a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has post-traumatic stress disorder 
(PTSD) due to his experiences in Vietnam.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 38 C.F.R. § 3.304(f) states that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Prior to October 30, 2000, when a claimant had submitted a 
well grounded claim, VA had a duty to assist.  38 U.S.C.A. § 
5107(a) (West 1991).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The Act reaffirms and clarifies the duty of the 
Secretary of Veterans Affairs to assist claimants in 
developing evidence pertinent to their claims for VA 
benefits.  It eliminates the previous requirement that a 
claim be well-grounded before VA's duty to assist arises.  
The Act requires the Secretary to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim unless it is clear that no reasonable 
possibility exists that the Secretary's assistance would aid 
in substantiating the claim.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis. Karnas. The Board finds that this 
new standard is more favorable to the veteran and therefore 
will address the issue on appeal on this basis. Here, the 
Board remanded the case to the RO in June 2000, in part, to 
obtain relevant in- and outpatient records of psychiatric 
treatment received by the veteran. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit, supra, at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).   

Service medical records are negative for complaint or 
treatment related to psychiatric problems, to include PTSD.  
Review of VA post-service medical records discloses diagnoses 
of major depression and dysthymic disorder.  A July 1992 
psychiatric clinic treatment note includes a diagnosis of 
major depression.  Progress notes dated in May and June 1995 
include a diagnosis of dysthymia.  

A PTSD examination was conducted in August 1995.  Review of 
the examination report shows psychiatric-related diagnoses of 
dysthymic disorder and personality disorder not otherwise 
specified with dependent traits.  

A July 1996 VA progress note shows that the veteran's mental 
state was examined.  A diagnosis of dysthymia and PTSD 
features was provided.  Other outpatient records dated 
through September 1997 from the Houston VA Medical Center 
(VAMC) reflect assessments of dysthymic disorder and "PTSD 
features." A January 1998 progress note is also shown to 
include a diagnosis of dysthymia and PTSD features. Review of 
a hospital discharge summary dated in April 1998 shows a 
diagnosis of depression/PTSD, but includes no clinical notes 
of treatment for a psychiatric condition.  

The veteran is shown to have provided VA with a multiple page 
summary in which he recounts his Vietnam experiences.  This 
summary, received by VA in November 1998, recites several 
occurrences of stressful situations experienced by the 
veteran during his period of active service.  

The record is also shown to include numerous treatment 
records associated with treatment afforded the veteran at the 
VAMC located in Houston, Texas.  Review of these records, 
dated from September 1997 to August 2000, shows diagnoses of 
dysthymic disorder, PTSD features (September 1997 -- January 
1998 -- February, June, and September 1999-- March 2000); 
dysthymic disorder, depression not otherwise specified, and 
PTSD features (May, July, and October 1998); and post-
traumatic dysthymia (or depressive neurosis) (July 2000).  In 
August 2000, a VA social worker noted that, although the 
veteran had presented with some PTSD-like symptoms, his 
maladjustment post-military did not appear to stem from his 
experiences in Vietnam. These VA medical records also show 
that the veteran participated in group therapy on several 
occasions.

To summarize, the statements provided by the veteran in the 
course of this appeal are considered competent evidence when 
describing the psychiatric symptoms and incidents, which 
occurred during service.  However, a lay person not competent 
to make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.  See Espiritu, supra, at 494.

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
diagnosis of PTSD.  The only evidence of PTSD is the 
veteran's own opinion which is not competent to establish a 
medical nexus.  Grottveit, supra, at 93; Espiritu, supra, at 
494.  In the absence of a diagnosis of PTSD consistent with 
38 C.F.R. § 4.125, the Board finds that there is no 
reasonable possibility that further development, to include 
referral of reported stressors to the U.S. Armed Forces 
Services Center for Research of Unit Records for verification 
or a VA medical examination, would aid in substantiating the 
claim.   See the "Veterans Claims Assistance Act of 2000."  
For this reason, service connection for PTSD is not in order. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, supra, at 344.

ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

